Citation Nr: 0314218	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from April 1974 to 
March 1976.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In a November 1999 decision, the Board 
concluded that new and material evidence had not been 
submitted since a May 1995 Board decision so as to permit 
reopening of the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder.  In a April 
2001 decision, the United States Court of Appeals for 
Veterans Claims (Court), citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), vacated the Board's November 1999 decision 
and remanded the appellant's claim in order to permit the 
Board to re-adjudicate it under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) that was signed into law by the President on 
November 9, 2000.  In June 2002, the Board determined that 
new and material evidence had been submitted, and reopened 
the appellant's claim of entitlement  to service connection 
for an acquired psychiatric disorder.  Consequently, the 
Board undertook additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2)) (2002), and provide the 
appellant with notice of the development when it was 
completed, as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  


FINDING OF FACT

The appellant's psychiatric disability began during his 
military service.  


CONCLUSION OF LAW

Service connection is warranted for schizophrenia.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his psychiatric disability began 
during his period of active military service.  He claims that 
the evidence of record demonstrates that his currently 
diagnosed schizophrenia is related to the anxiety, 
depression, and personality problems for which he was treated 
during service.  

The appellant's service medical records reveal that the 
appellant was treated in July 1975 for complaints of 
dizziness and anxiety that were diagnosed as situational 
anxiety, received treatment at an Ohio military medical 
facility on September 5, 1975, while in an AWOL status from 
his duty station in Florida, for a complaint of a psychiatric 
disorder for which the assessment was depression, was 
hospitalized from September 5, 1975, to October 8, 1975, with 
a diagnosis of an inadequate personality, was diagnosed with 
a passive/aggressive personality in November 1975; and was 
noted at his January 1976 separation examination to have 
depression related to present marital problems.  

Postservice medical evidence includes the following records: 
a report of private hospitalization in January 1979 for drug 
dependence; a VA hospitalization report showing treatment 
from February 1979 to May 1979 for poly drug abuse; an 
evaluation of antisocial personality disorder in January 
1984; a November 1987 VA neuropsychiatric examination report 
that diagnosed the appellant as a chronic, alcoholic, binge 
drinker; a report of VA hospitalization from January to March 
1990 that included diagnoses of dysthymic disorder, history 
of explosive disorder, and mixed personality disorder; VA 
medical records dated in 1989 and 1990 that listed diagnoses 
of intermittent explosive disorder and adjustment disorder; a 
November 1990 medical statement from G. W. Cosma, M.D. that 
diagnosed the appellant with chronic paranoid schizophrenia 
in subacute re-exacerbation; May 1995 and September 1996 VA 
outpatient record that listed diagnoses of paranoid 
schizophrenia with depression and include the September 1996 
physician's comment that the appellant "should be service 
connected I think"; and an October 1997 medical record from 
K. D. Jones, M.D., that listed a diagnosis of schizoaffective 
disorder.  

The appellant submitted statements from his father (September 
1992) and brother (January 1997) that described their 
observations of his psychiatric problems since service.  

In October 2002, the appellant underwent a VA psychiatric 
examination.  The examination report reflects that the 
psychiatrist thoroughly reviewed the appellant's claims file, 
including his service medical records, prior to examining and 
evaluating the nature and etiology of his psychiatric 
condition.  The examiner diagnosed the appellant as having 
chronic, paranoid schizophrenia with periodic exacerbations, 
depression not otherwise specified, and passive aggressive 
personality disorder.  He opined that, considering the 
overall picture and gradual dysfunctional progression shown 
in the appellant's life, he had suffered from depression and 
other psychotic conditions since 1975, which were complicated 
by his personality structure as well as his substance abuse.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  After evaluating the evidence presented 
with regard to the appellant's claim for service connection 
for an acquired psychiatric disorder, particularly the 
October 2002 medical opinion by a VA psychiatrist that 
provides a link between the appellant's inservice psychiatric 
problems and his currently diagnosed schizophrenia, the Board 
concludes that there is an approximate balance of the 
positive and negative evidence as to whether the above 
criteria have been demonstrated regarding the claim.  Because 
a veteran is extended the benefit of the doubt when the 
evidence is in equipoise, under 38 U.S.C.A. § 5107, the Board 
finds that service connection is warranted for schizophrenia.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim of service connection for 
schizophrenia is a complete grant of the benefits sought on 
appeal.  Cf. Bernard, 4 Vet. App. 384; see also Grantham, 114 
F.3d 1156; see also Barrera, 122 F.3d 1030 (where appealed 
claim for service connection is granted, further appellate-
level review is terminated as the Board does not retain 
appellate jurisdiction over additional elements of claim: 
original disability rating and effective date).  



ORDER

Service connection is granted for schizophrenia.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

